Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on April 29, 2021, have been carefully considered.  No claims have been canceled; new claims 34 and 35 have been added.
Claims 15-21 and 33-35 are presently pending in this application.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 18; and
	b. The 35 U.S.C. 103 rejection of claims 15-21 and 33 as being unpatentable over Suchanek et al. (U. S. Patent Publication No. 2014/0221196).

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ addition of new claim 35
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 35, but not described in the Specification, is the limitation “substantial absence of an inorganic component other than alumina”.  
In Applicants’ arguments filed on April 29, 2021, reference is made to paragraph [0009] to provide support for claim 35.  However, paragraph [0009] of Applicants’ Specification recites "substantial absence of inorganic binder species other than alumina"; the phrase “inorganic binder” is considered to be different from "inorganic component".

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is indefinite because the phrase “substantial absence of an inorganic component other than alumina” appears to lack antecedent basis.  Claim 15, from which claim 35 depends, recites the limitation “substantial absence of inorganic oxides other than alumina”.

Allowable Subject Matter
Claims 15-21, 33, and 34 are allowed.
Claim 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As convincingly argued by Applicants, Suchanek et al. teach away from Applicants’ claimed invention by disclosing that, after the removal of the sacrificial particles from the solid-state reaction product, unreacted portions of the reactive particles remain in the carrier, wherein the amount of the unreacted portions exceeds the amounts encompassed by Applicants’ “substantial absence of inorganic oxides other than alumina” and “no more than 0.5 wt. % inorganic oxides other than alumina”.

Conclusion
Applicant's amendment (i.e., the addition of new claim 35) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 6, 2021